OPINION — AG — ** COMPENSATION — GOVERNOR'S APPOINTMENTS — SENATE APPROVAL ** A GOVERNOR'S APPOINTEE TO THE BOARD OF REGENTS OF ROGERS STATE COLLEGE IS 'NOT' ENTITLED TO REIMBURSEMENT FOR TRAVEL EXPENSES DURING THE TIME PERIOD BETWEEN HIS APPOINTMENT AND CONFIRMATION BY THE STATE SENATE UNDER 70 Ohio St. 3804 [70-3804](B) . HOWEVER, SUCH APPOINTEE MAY BE ENTITLED TO REIMBURSEMENT UNDER 74 Ohio St. 500.2 [74-500.2](A), IF FOUND TO BE PERFORMING SUBSTANTIAL AND NECESSARY SERVICES TO THE STATE IN ACCORDANCE WITH THE STATUTE. (TRAVEL, PER DIEM, LODGING, CONSENT OF SENATE, OFFICIAL DUTIES, APPROVAL BY LEGISLATURE, HOLDOVER PROVISION) CITE: OPINION NO. 79-243, 74 Ohio St. 500.2 [74-500.2](A), 70 Ohio St. 3802 [70-3802](A), 70 Ohio St. 3802 [70-3802] [70-3802](B) (ELIZABETH J. BRADFORD)